DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the election filed 11/2/2020.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on 11/2/2020 is acknowledged.
Information Disclosure Statement
The IDS filed 11/6/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al., US PGPub 20120287381 A1.




    PNG
    media_image1.png
    733
    604
    media_image1.png
    Greyscale

[0092] In a further embodiment, as illustrated in FIG. 9, the back plate 912 includes a color filter plate 946 in addition to the photoluminescence color-elements plate 928. The color filter plate 946 includes an array of red 948, green 950 and blue 952 color filter elements in which each filter elements corresponds 
[0093] In the embodiment illustrated the backlighting unit 904 comprises a planar light guide (waveguide) 954 with one or more UV excitation sources 906 located along one or more edges of the light guide 954. In operation excitation light is coupled into the edge(s) of the light guide and is guided, by total internal reflection, over the entire volume of the light guide to give a uniform illumination over the entire surface of the display panel. As shown and to prevent the escape of light from the backlight unit the rear of the light guide can further comprise a light reflective surface 956. 
[0094] The photoluminescence material elements in the photoluminescence color-elements plate 928 can absorb the excitation UV light and emits a light in a color correspondent to the display. The color filter can improve the display by filtering out light in different colors, such as the backlight and/or incident light from other color elements. 
[0095] Additionally, the back plate 912 can further comprise a wavelength selective filter 936 positioned between the photoluminescence color-elements plate 928 and the backlighting unit 904, and a Hoffman filter 958 that can guide the emitted light from photoluminescence color-element toward the color filter. 
[0096] In a further embodiment, as illustrated in FIG. 10, the back plate 1012 includes a color filter plate 1046 in addition to the TFT plate 1020 and photoluminescence color-element plate 
[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display. 
[0098] In contrast to the embodiment of FIG. 9, only red 1030 and green 1032 photoluminescence material sub-pixels are incorporated in the photoluminescence color-elements plate 1028 and the blue excitation light also serves as the third of the three primaries that are essential to color rendering. 
[0099] Additionally, the back plate 1012 can further comprise a wavelength selective filter 1036 positioned between the photoluminescence color-elements plate 1028 and the backlighting unit 1002, and a Hoffman filter 1054 that can guide the emitted light from photoluminescence color-element plate towards the color filter plate. 
[0100] It will be appreciated that the present invention is not restricted to the specific embodiments described and that variations can be made that are within the scope of the invention. For example whilst for ease of fabrication the photoluminescence color-elements plate can be fabricated on a lower side of the back plate, in other arrangements it can be provided on the upper surface of the back plate and the first polarizing filter provided on top of the photoluminescence color-element plate. 

11.    (Original) The method as recited in Claim 10, wherein the light regeneration layer extends across the plurality of subpixels with homogeneous distribution of light regeneration materials over subpixels of different primary colors in the plurality of subpixels.
[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display and Fig. 9.
	

[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display and Fig. 9.
	
13.    (Original) The method as recited in Claim 10, wherein the color filter layer comprises a dichroic mirror that reflects the light of the one or more other primary colors 
[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such light or by reflecting such light in a direction towards the front of the display such that it contributes to the displayed image. The wavelength selective filter can be configured to have a critical wavelength that is longer than the wavelength of the excitation radiation but shorter than the wavelength of light generated by said photoluminescence materials. In some embodiments the wavelength selective filter comprises a dichroic filter such a multi-layered dielectric stack. 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas corresponding to green pixel areas of the display that are operable to allow the passage of green light; and third filter areas corresponding to blue pixel areas of the display that are operable to allow the passage of blue light. The filter areas can comprise a band pass filter with a pass band corresponding to the color of light emitted by each pixel area. Such filters not only prevent the transmission of unconverted excitation radiation but additionally can be used to narrow and/or tune the emission color of the pixel areas. 

14.    (Original) The method as recited in Claim 10, wherein the display system further comprises a second color filter layer disposed in between the light regeneration layer and the light modulation layer


15.    (Original) The method as recited in Claim 14, wherein the second color filter layer comprises a homogeneous dichroic mirror configured to reject light of the one or more primary colors 
[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such light or by reflecting such light in a direction towards the front of the display such that it contributes to the displayed image. The wavelength selective filter can be configured to have a critical wavelength that is longer than the wavelength of the excitation radiation but shorter than the wavelength of light generated by said photoluminescence materials. In some embodiments the wavelength selective filter comprises a dichroic filter such a multi-layered dielectric stack. 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are 
16.    (Original) The method as recited in Claim 14, wherein the second color filter layer comprises a non-homogeneous dichroic mirror.
	[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such light or by reflecting such light in a direction towards the front of the display such that it contributes to the displayed image. The wavelength selective filter can be configured to have a critical wavelength that is longer than the wavelength of the excitation radiation but shorter than the wavelength of light generated by said photoluminescence materials. In some embodiments the wavelength selective filter comprises a dichroic filter such a multi-layered dielectric stack. 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas corresponding to green pixel areas of the display that are operable to allow the passage of green light; and third filter areas corresponding to blue pixel areas of the display that are operable to allow the passage of blue light. The filter areas can comprise a band pass filter with a pass band corresponding to the color of light emitted by each pixel area. Such filters not only prevent the transmission of unconverted excitation radiation but additionally can be used to narrow and/or tune the emission color of the pixel areas. 


[0061] As will be described the photoluminescence color-elements plate 128 comprises an array of different photoluminescence color-elements (sub-pixels) 130, 132, 134 which emit red (R), green (G), and blue (B) light respectively in response to UV excitation radiation from the backlighting unit 104. The TFT layer 120 comprises an array of TFTs, wherein there is a transistor corresponding to each individual color photoluminescence sub-pixel 130, 132, 134 of each pixel unit 240 of the photoluminescence color-elements plate 128. Typically the directions of polarization of the two polarizing filters 118, 124 are aligned perpendicular to one another. 
[0062] The RGB photoluminescence color-elements 130, 132, 134 function in such a manner that the result is similar to that which the color filters of prior art LCD devices achieve, each RGB pixel being capable of producing a range of colors. The difference between the prior art color filters and the presently disclosed RGB photoluminescence color-elements is that color filters only allow certain wavelengths of light to pass through them, whereas the photoluminescence material (phosphors and/or quantum dots) generate a selected wavelength (color) of light in response to excitation by UV radiation from the backlighting unit. Stated another way, color filters allow only light within a certain range of wavelengths to be transmitted, whereas the RGB phosphors and/or quantum dots emit light of different colors, with a certain spectral width centered at a peak wavelength. 
[0063] The RGB photoluminescence color-elements can be packaged/configured on the photoluminescence color-elements plate 128 in a manner similar to the way in which the color filters of the prior art displays are configured. This is illustrated in FIG. 2a which shows a RGB unit pixel 240 of the photoluminescence color-elements plate 228 comprising a sub-pixel triplet filled by three photoluminescence color-elements 230, 232, 234 with emissions centered at the primary red (R), green (G), and blue (B) colors for UV excited photoluminescence materials, such as phosphors and/or quantum dots. A grid mask (also termed a black matrix) 238 of metal, such as for example chromium, defines the photoluminescence color-elements (sub-pixels) 230, 232, 234 and provides an opaque gap between the photoluminescence sub-pixels and unit pixels. Additionally the 
[0064] Different types of photoluminescence materials, such as quantum dots, inorganic and organic phosphor materials, can be used for the photoluminescence sub-pixels of the display. 

18.    (Original) The method as recited in Claim 10, wherein each pixel in the plurality of pixels comprises a plurality of subpixel types that impart respective primary colors See (Fig. 9 which shows two layer which each have the primary color subpixel 946 928).

    PNG
    media_image1.png
    733
    604
    media_image1.png
    Greyscale

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812